DETAILED ACTION
Claims 1-10 and 16-20 are pending, and claims 1-7 and 16-20 are currently under review.
Claims 8-10 are withdrawn.
Claims 11-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Response to Amendment
The amendment filed 11/12/2020 has been entered. Claims 1-10 and 16-20 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 8/07/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuesters et al. (WO2015197426, US 2017/0144372 referred to as English translation) in view of Ji et al. (CN201880504, machine translation referred to herein) and either: 1) Sagawa et al. (US 5,250,255) et al. and Lynch et al. (US 2005/0281701), or 2) Tschofen (US 2008/0310989).
Regarding claims 1 and 16, Kuesters et al. discloses an apparatus for powder bed fusion additive manufacturing [abstract]; wherein said apparatus includes a moveable compacting plate (25) having vibration generators (26) located thereon [0048-0049, fig.2].  The examiner reasonably considers the aforementioned moveable compacting plate of Kuesters et al. to meet the claimed limitation of a portable, or moveable, powder compactor as would have been recognized by one of ordinary skill.  The examiner notes that the recitation of “for densifying a powder in a supply bin of an additive manufacturing system” is a recitation of functional language, which upon further consideration, merely imparts a further structure of the powder compactor that is capable of being used in an additive manufacturing apparatus to densify powder in a bin.  See MPEP 2114.  As stated previously, Kuesters et al. expressly teaches using said moveable compacting plate in an additive manufacturing apparatus to densify powder in a powder bed platform (16, 17), which reasonable meets the limitation 
The examiner further submits that the compacting plate (25) of Kuesters et al. naturally includes a main body portion, which appears to naturally meet the structure of a “base” having a planar bottom side as instantly claimed [fig.2].  See MPEP 2145(II).  Regarding the recitation of the base “having a bottom that is sized to encompass an area that is smaller...,” the examiner notes that this limitation is reasonably met by the bottom side of plate (25), which is sized to encompass (ie. cover) an area that is smaller than a surface area of the powder bed surface [fig.2].
The examiner notes that the recitation of the base and compactor “being removably emplaced manually on the powder surface by a person…and then removed from the supply bin prior to operation of the system…” is an instance of functional language which merely requires a structure that would allow for manual emplacement by a person and removal from the bin prior to operation of the additive manufacturing system.  As stated previously, Kuesters et al. teaches said compacting plate (25) is moveable towards and away from powder bed (16), which is considered to meet the functional limitation of the base and compactor being removably emplaced on the powder surface by a person and removable from the powder bin (ie. powder bed) as claimed.  See MPEP 2114.
Kuesters et al. does not expressly teach a plenum portion and source of suction as claimed.  However, the examiner submits that these features would 
Alternatively, Tschofen discloses a powder compaction apparatus [abstract]; wherein said apparatus includes an upper plug (7) having a bore (7a) connected to a vacuum pump in order to evacuate gas from the powder [0032, 0049-0051, fig.2-3].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Kuesters et al. by including a bore connected to a vacuum pump as disclosed by Tschofen in the compacting plate (25) of Kuesters et al. such that gas can be evacuated from the powder.  The examiner considers the aforementioned plug (7), bore (7a), and vacuum pump of Tschofen to meet the limitations of a powder compactor base, plenum, and source of suction, respectively.  Specifically, the examiner reasonably considers the plug (7) of Tschofen to correspond to the compacting plate (25) of Kuesters et al. and powder compactor base as claimed because all of the aforementioned features (ie. plug, compacting plate, and base) are shown to be in direct contact with a top surface of the powder, such that one of ordinary skill would have reasonably applied the bore (7a) structure of Tschofen to the similar compacting plate (25) 
As stated previously, Kuesters et al. discloses vibration generators (26) carried by the compacting plate (25), wherein said generators can specifically be ultrasound vibration generators [0048].  However, Kuesters et al. in view of others does not expressly teach said generators as being vibration elements with connected elongated pins spaced apart over the bottom base area with a length of the pin extending in to the powder as claimed.  Ji et al. discloses a method of densifying powders, wherein a stirring vibration rod device connected to actuating motors (5) is utilized and inserted into a bed of fine powder materials such that bulk density of said powder can be achieved through rearrangement of said powder particles to achieve a maximum packing density [p.2 In.16-33, fig.1].  Therefore, it would have been obvious to modify the vibration generators (26) of 
Alternatively, the examiner notes that both the ultrasound vibration generators of Kuesters et al. and the vibrating rod of Ji et al. are disclosed by the prior art to be sufficient means of performing vibratory consolidation of a powder material.  Therefore, the examiner submits that it would have been obvious to one of ordinary skill to substitute the vibration generators of Kuesters et al. with the vibratory rod of Ji et al. because one of ordinary skill would have reasonably recognized the aforementioned features to have the same function of improving density through vibratory consolidation in order to achieve the predictable result of a similar effect of powder consolidation.  See MPEP 2143(I)(B) & MPEP 2144.06(II).  The examiner considers the aforementioned rod and motors of Ji et al. to meet the claimed limitation of elongated pins and respective vibration elements, wherein said rods of Ji et al. utilized on the compactor platform (25) of Kuesters et al. as would have been suggested to one of ordinary skill would appear to naturally extend into the powder along their lengths beneath the base when said base is place on the powder surface, as expressly disclosed by Ji et al. previously.  The examiner further considers the suggested disclosure of motorized vibrating rods mounted on a compaction plate (25) as suggested by Kuesters et al. and Ji et al. to reasonably meet the claimed limitation of said pins mounted on and through the base, wherein said pins are not in physical contact with each other (ie. spaced apart).
Regarding claim 2, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  As stated previously, Sagawa et al., Lynch et al., and Tschofen all disclose that the suction source is a vacuum pump [col.27 In.12-25 and 0066 and 0049, respectively].  Again, the examiner notes that the recitation of “for removal of gas...” is a recitation of functional language, which upon further consideration, is not considered to impart any further structural limitations to the already claimed apparatus structure.  See MPEP 2114.  Thus, the examiner considers the suggested apparatus of the aforementioned prior art to reasonably meet the instant claim.
Regarding claims 3 and 18, the aforementioned prior art discloses the apparatus of claims 1 and 16 (see previous).  The aforementioned prior art does not expressly teach a handle that is graspable by a person and attached to the base as claimed.  However, Kuesters et al. discloses a supporting column feature attached to the top of the compacting plate (25), which the examiner reasonably considers to be a handle because said column feature would reasonably allow a person to grasp it, as would have been recognized by one of ordinary skill [fig.2].  Absent a specific limitation on the shape of the claimed “handle,” the examiner reasonably considers the supporting column feature of Kuesters et al. to meet the limitation of a handle that is “adapted for manual movement by hand carry” according to broadest reasonable interpretation.  See MPEP 2111.  
The examiner further notes that the recitation of “for manual movement…” is an instance of intended use and functional language, which upon further 
Regarding claims 4 and 19, the aforementioned prior art discloses the apparatus of claims 1 and 18 (see previous).  Sagawa et al. further discloses that the channels (36) are formed between a top punch surface and film (34), which the examiner reasonably considers to meet the limitation of a top and bottom plate.  Alternatively, the examiner notes that the channels (36) are formed between the top and bottom punches (la, 1b), the opposite surfaces of which are reasonably considered to meet the limitations of top and bottom plates, respectively [fig.33].  Alternatively, Tschofen further discloses that the bore (7a) is formed between a valve (7b) and filter (6), which the examiner reasonably considers to meet the limitations of a top and bottom plate, respectively. Furthermore, the examiner notes that a plenum portion formed within compacting plate (25) of Kuesters et al., as suggested by the aforementioned combination of Kuesters et al. in view of others, would reasonably be considered to be formed between the top and bottom surfaces said compacting plate (25) as well as between the top and bottom surfaces of chamber (11), which the examiner reasonably considers to meet the limitation of top and bottom plates, respectively [fig-2].
Regarding claims 5 and 20, the aforementioned combination discloses the apparatus of claims 4 and 19 (see previous).  Sagawa et al. further discloses that the suction channel (36) connects to the punch bottom to form openings, wherein said openings are covered by a filter (34) made of cloth, paper, or ceramic [col.27 In.17-29, fig.33].  The examiner reasonably considers the bottom surface of the punch (la) having suction channel holes (36) to correspond to a bottom plate having an opening that communicates with the plenum as claimed, as would have been recognized by one of ordinary skill.  The examiner further considers the paper or cloth filter of Sagawa et al. to reasonably meet the limitation of a mesh material which covers said bottom plate because said paper or cloth filter will naturally be expected to have a mesh structure when observed at a certain scale.  See MPEP 2145(II).  
Alternatively, Tschofen further discloses that the bore (7a) connects to the plug bottom to form an opening, wherein said opening is covered by a filter (6) [0051, fig.2-3].  The examiner reasonably considers the bottom surface of the plug having a bore hole (7a) to correspond to a bottom plate having an opening that communicates with the plenum as claimed, as would have been recognized by one of ordinary skill.  The examiner further considers the filter of Tschofen to meet the limitation of a mesh material which covers said bottom plate because a filter would naturally be expected to have a mesh-like structure.  See MPEP 2145(II).  The examiner notes that the recitation of “to prevent powder passing into the plenum” is an instance of functional language of the claimed mesh material, which upon further consideration, merely imparts the further structure 
Regarding claim 6, the aforementioned prior art discloses the apparatus of claim 5 (see previous).  As stated previously, Ji et al. discloses that vibratory rods can be used [fig.1], wherein said vibratory rods are utilized to replace the multiple vibration generators (26) of Kuesters et al. as suggested by the aforementioned combination and relied upon previously.  The examiner reasonably considers the rod of Ji et al. to be elongated along a length that is inserted in the powder as claimed [fig.1].
Regarding claim 7, the aforementioned prior art discloses the apparatus of claim 4 (see previous).  Regarding Sagawa et al., the examiner considers the outer surfaces of the upper punch (la) and filter (34) to meet the limitation of a seal as these structures reasonably serve to seal the channel portion (36) from the powder material [fig.33].  Alternatively, a container (16) which is reasonably considered to seal the bore portion (7a) [fig.2-3].  The examiner further considers the outer surfaces of the plug (7), valve (7b), and filter (6) to meet the limitation of a seal as these structures reasonably serve to seal the bore section (7a) from the powder material. Furthermore, the examiner notes that a plenum portion formed within compacting plate (25) of Kuesters et al., as suggested by the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuesters et al. (WO2015197426, US 2017/0144372 referred to as English translation) in view of others as applied to claim 16 above, and further in view of Flint (US 2,118,182) or Takeshima et al. (US 2016/0348329).
Regarding claim 17, the aforementioned prior art discloses the apparatus of claim 16 (see previous).  The aforementioned prior art does not expressly teach that the pins are ganged together in multiple groups by a bar such that a vibration generating element engaging with said bar can vibrate all of the pins in a group as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art. 
Specifically, Flint discloses an apparatus for desirably feeding and providing granular material [col.1 In.17]; wherein said apparatus includes a plurality of spring plates (41,42, 43, 44, 45) for controlling powder movement, wherein said plates are all engaged together to front plate (62) and actuated by a single vibratory motor through said front plate (62) such that a uniform vibration from a single motor source can be imparted to said plates and to the powder as a whole [col.6 In.48-56, fig.2-4].  Therefore, it would have been obvious to modify the apparatus of the aforementioned prior art by grouping together the vibratory rods suggested by Kuesters et al. and Ji et al. to be engaged by a single motor through a single plate such that uniform vibration can be achieved.  The examiner considers the aforementioned front plate (62) of Flint to meet the 
Alternatively, Takeshima et al. discloses an apparatus for direct powder compaction [abstract]; wherein said apparatus includes a group of at least four vibratory rods that are preferably oriented in an H pattern and directly engaged with each other and a vibration driving device through a connecting plate in order to desirably transfer uniform vibration forces into the powder [abstract, 0044-0045, 0050].  Therefore, it would have been obvious to modify the vibration generators (26) attached to compaction plate (25) as suggested by the aforementioned prior art by utilizing said vibratory rods and plate of Takeshima et al. such that uniform vibration can be distributed from a single driving device to the multiple rods to achieve desirable compaction.  Alternatively, the examiner notes that both the ultrasound vibration generators of the aforementioned prior art and the vibrating rod assemblies of Takeshima et al. are disclosed to both be sufficient means of performing vibratory consolidation of a powder material.  .

Response to Arguments
Applicant's arguments, filed 11/12/2020, have been fully considered but they are not persuasive.
Applicant argues that the prior art does not meet the amended limitations as agreed upon during the interview on 11/10/2020.  The examiner cannot concur.  Specifically, as expressly stated in the interview summary mailed 11/17/2020, the examiner noted that the prior art does not appear to teach that from the additive manufacturing system itself, not just removable/separate from the powder surface (emphasis added).  The instant claims do not recite that the compactor is removable/separate from the entire additive manufacturing system (emphasis added).  Rather, the amended claims merely recite that the compactor is removable from the supply bin, which is still met by the apparatus of Kuesters et al. because the compactor (25) of Kuesters et al. is entirely capable of being lowered and raised from the powder bed (ie. removable from a powder bin as claimed) [0049, fig.2].  Thus, the examiner cannot concur with applicant.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Examiner, Art Unit 1734